Motion granted insofar as to extend appellant’s time to procure the record on appeal and appellant’s points to be served and filed up to and including March 29, 1960, with notice of argument for the May 1960 Term of this court, said appeal to be argued or submitted when reached, and the stay contained in the order to show cause dated March 2, 1960 is continued, and the order of this court entered on February 19, 1960 is modified accordingly. Concur — Breitel, J. P., Rabin, M. M. Frank, McNally and Stevens, JJ.